                                          Case 4:13-cv-04231-YGR Document 71 Filed 10/06/20 Page 1 of 4




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WINIFRED JIAU,
                                   4                                                        Case No. 13-cv-04231-YGR (PR)
                                                         Plaintiff,
                                   5                                                        ORDER REOPENING ACTION; AND
                                                   v.                                       GRANTING PLAINTIFF LEAVE TO
                                   6                                                        AMEND HER DELIBERATE
                                         RANDY L. TEWS,                                     INDIFFERENCE CLAIM
                                   7
                                                         Defendant.
                                   8

                                   9          This action originally was filed by Winifred Jiau, a former federal prisoner, as a pro se

                                  10   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Plaintiff, who at the time she

                                  11   filed the instant action was an inmate in the custody of the Federal Bureau of Prisons (“BOP”) at

                                  12   the Federal Corrections Institute in Dublin, California (“FCI-Dublin”), alleged that she was
Northern District of California
 United States District Court




                                  13   unlawfully denied her request for transfer to a Residential Re-entry Center (“RRC”)1 on December

                                  14   3, 2012. The Court notes that Plaintiff was eventually placed in an RRC around a year later, on

                                  15   December 23, 2013. Dkt. 48 at 10.2 She has since been released from BOP custody, as of June

                                  16   2014. Id. at 1.

                                  17          In an Order dated August 15, 2017, the instant action was converted into a pro se action

                                  18   under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Dkt. 38. Plaintiff

                                  19   had also raised a deliberate indifference claim in violation of the Eighth Amendment based on the

                                  20   denial of her RRC transfer request and a First Amendment claim that such a denial was the result

                                  21   of retaliation by Defendant due to her previous lawsuits. Dkt. 48 at 16-19. However, the Court

                                  22   dismissed both claims with prejudice in its August 15, 2017 Order. See Dkt. 38 at 8-9, 13-14.

                                  23   The Court also specified that it granted Plaintiff “an opportunity to amend [her] claims relating to

                                  24   the following: Due Process, Equal Protection, and Ex Post Facto Clauses.” Id. at 14.

                                  25

                                  26
                                              1
                                  27              Some RRCs are colloquially known as halfway houses.
                                              2
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                          Case 4:13-cv-04231-YGR Document 71 Filed 10/06/20 Page 2 of 4




                                   1          Thereafter, Plaintiff filed her second amended complaint (the operative complaint), in

                                   2   which she named Defendant Randy L. Tews, who is the warden at FCI-Dublin. Dkt. 48 at 2.

                                   3   Plaintiff sought monetary damages. Id. at 20.

                                   4          In an Order dated March 28, 2019, the Court granted Defendant’s pending dispositive

                                   5   motion on the remaining claims relating to the Due Process, Equal Protection, and Ex Post Facto

                                   6   Clauses, which was treated as one for summary judgment. Dkt. 65. Plaintiff appealed. Dkt. 67.

                                   7          On appeal, the Ninth Circuit, in an opinion filed July 20, 2020, affirmed the Court’s ruling

                                   8   on the claims relating to the Due Process, Equal Protection, and Ex Post Facto Clauses as well as

                                   9   on the dismissal of the deliberate indifference and retaliation claims, but reversed and remanded as

                                  10   to the denial of leave to amend the deliberate indifference claim. See Dkt. 69, Jiau v. Tews, No.

                                  11   19-15825, slip op. at 4 (9th Cir. July 20, 2020). Specifically, the Ninth Circuit found “the district

                                  12   court abused its discretion by denying [Plaintiff] leave to amend her deliberate indifference claim
Northern District of California
 United States District Court




                                  13   because it is not absolutely clear that the claim cannot be cured by amendment.” Id. (citing Akhtar

                                  14   v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“A district court should not dismiss a pro se

                                  15   complaint without leave to amend unless it is absolutely clear that the deficiencies of the

                                  16   complaint could not be cured by amendment.”)). The mandate issued on September 11, 2020.

                                  17   Dkt. 70.

                                  18          Accordingly, the Clerk of the Court is hereby directed to REOPEN the instant action, and

                                  19   Plaintiff is granted leave to amend her deliberate indifference claim that was dismissed on August

                                  20   15, 2017.

                                  21          The Court includes the following background and analysis relating to the deliberate

                                  22   indifference claim at issue from its August 15, 2017 Order:

                                  23                  The Eighth Amendment protects prisoners from inhumane methods
                                                      of punishment and conditions of confinement. See Morgan v.
                                  24                  Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). Extreme
                                                      deprivations are required to make out a conditions-of-confinement
                                  25                  claim, and only those deprivations denying the minimal, civilized
                                                      measure of life’s necessities are sufficiently grave to form the basis
                                  26                  of an Eighth Amendment violation. Hudson v. McMillian, 503 U.S.
                                                      1, 9 (1992) (citations and quotations omitted).
                                  27
                                                      A prison official violates the Eighth Amendment when two
                                  28                  requirements are met: (1) the deprivation alleged must be, objectively,
                                                                                         2
                                          Case 4:13-cv-04231-YGR Document 71 Filed 10/06/20 Page 3 of 4



                                                         sufficiently serious, see Farmer v. Brennan, 511 U.S. 825, 834 (9th
                                   1                     Cir. 1994) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)); and (2)
                                                         the prison official must possess a sufficiently culpable state of mind,
                                   2                     see id. (citing Wilson, 501 U.S. at 297). In prison-conditions cases,
                                                         the necessary state of mind is one of “deliberate indifference,” i.e.,
                                   3                     the official knows of and disregards an excessive risk to inmate health
                                                         or safety. See Farmer, 511 U.S. at 834, 837. The official must be
                                   4                     aware of facts from which the inference could be drawn that a
                                                         substantial risk of serious harm exists, and he also must draw the
                                   5                     inference. See id. at 837. In determining whether the objective
                                                         component has been met, the Court must focus on discrete and
                                   6                     essential human needs such as health, safety, food, and warmth. See
                                                         Wilson v. Seiter, 501 U.S. 294, 297 (1991). Courts may not find
                                   7                     Eighth Amendment violations based on the “totality of conditions” at
                                                         a prison, but instead should require evidence of specific conditions
                                   8                     amounting deprivations of essential food, medical care, sanitation,
                                                         and safety. Hoptowit v. Ray, 682 F.2d 1237, 1246 n.3 (9th Cir. 1982),
                                   9                     abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 481-
                                                         84 (1995).
                                  10
                                                         Here, Plaintiff does not allege that she was denied the minimal,
                                  11                     civilized measure of life’s necessities. Nor does she provide evidence
                                                         of deprivations of any of the aforementioned categories. Rather, she
                                  12                     complains of being denied a particular prison transfer. Plaintiff
Northern District of California
 United States District Court




                                                         cannot state an Eighth Amendment claim on these grounds, because
                                  13                     the deprivation complained of is not sufficiently extreme. Cf. Olim v.
                                                         Wakinekona, 461 U.S. 238, 244-48 (1983) (Prisoners have no
                                  14                     constitutional right to incarceration in a particular institution.); see
                                                         also Tyler v. Coggins, 2012 WL 285023, *2 (E.D. Cal. Jan. 31, 2012)
                                  15                     (finding denial of requested RRC transfer did not constitute
                                                         sufficiently serious deprivation to satisfy first element of Eighth
                                  16                     Amendment claim); Seidenfeld v. Rosales, 2011 WL 835782, *2
                                                         (C.D. Cal. Jan. 20, 2011) (finding denial of entry into RDAP did not
                                  17                     amount to adequate deprivation with regard to Eighth Amendment
                                                         claim).
                                  18
                                                         Accordingly, Plaintiff’s Eighth Amendment claim is DISMISSED
                                  19                     WITH PREJUDICE, because refusing a requested RRC transfer
                                                         cannot constitute a serious deprivation sufficient to satisfy the first
                                  20                     element of Plaintiff’s Eighth Amendment claim.
                                  21   Dkt. 38 at 8-9.

                                  22          Within twenty-eight (28) days from the date of this Order, Plaintiff shall file her third

                                  23   amended complaint in which she may amend only her deliberate indifference claim, if she can

                                  24   correct the deficiencies as set forth above. Plaintiff must use the attached civil rights form, write

                                  25   the case number for this action—Case No. C 13-4231 YGR (PR)—on the form, clearly label the

                                  26   complaint “Third Amended Complaint,” and complete all sections of the form. Because the third

                                  27   amended complaint completely replaces the previously-filed complaints, Plaintiff must include in

                                  28   it all the allegations as to the deliberate indifference claim she wishes to present. See Ferdik v.
                                                                                            3
                                          Case 4:13-cv-04231-YGR Document 71 Filed 10/06/20 Page 4 of 4




                                   1   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S. 915 (1992). She may not

                                   2   incorporate material from the previously-filed complaints by reference. If Plaintiff wishes to

                                   3   attach any additional pages to the civil rights form, she shall maintain the same format as the form.

                                   4   Plaintiff’s failure to file her third amended complaint containing only her amended

                                   5   deliberate indifference claim by the twenty-eight-day deadline or to correct the

                                   6   aforementioned deficiencies outlined above as to the deliberate indifference claim will result

                                   7   in the dismissal of this action without prejudice.

                                   8          It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court informed

                                   9   of any change of address and must comply with the Court’s orders in a timely fashion. Pursuant to

                                  10   Northern District Local Rule 3-11, a party proceeding pro se whose address changes while an

                                  11   action is pending must file a notice of change of address promptly specifying the new address. See

                                  12   L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail directed to the
Northern District of California
 United States District Court




                                  13   pro se party by the Court has been returned to the Court as not deliverable, and (2) the Court fails

                                  14   to receive within sixty days of this return a written communication from the pro se party

                                  15   indicating a current address. See L.R. 3-11(b).

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 6, 2020

                                  18                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
